DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. § 119(e) with reference to Application Number: 62/391,302 filed on 4/25/2016.
Claim Objections
Claim 21  objected to because of the following informalities:  In line 11 “electrical stimulation to of the body’s” should be corrected to --“electrical stimulation to cause the body’s”
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1- 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1 and 18 both recite the limitation “Valsalva-like”. It is unclear how Valsalva is being modified by the suffix “-like”. The Valsalva maneuver is understood to be the action of exhaling against a closed airway, often while closing one’s mouth and pinching one’s nose. There is no definition of “Valsalva-like” in applicant’s disclosure and thus the claim is indefinite for failing to distinctly claim the subject matter. Applicant’s disclosure describes, in paragraph 6, “reduction of venous drainage through the PVP can be achieved by glottis closure (e.g. through a gag reflex” or through a Valsalva maneuver (or other mechanisms that reduce this venous drainage)”. Accordingly, for purposes of examination, a “Valsalva-like maneuver” will be interpreted as something that effectively closes the airway or reduces venous drainage to increase intracranial pressure. Claims 2-17 and 19-20 rejected on the same grounds due to their dependency.
Claim 21 recites the limitation “the body’s own natural protective response”. This limitation has no defined meaning and could encompass a variety of responses of the body. It is unclear what the body is responding to and what that response exactly is. Applicant’s disclosure describes, in paragraph 6, “reduction of venous drainage through the PVP can be achieved by glottis closure (e.g. through a gag reflex” or through a Valsalva maneuver (or other mechanisms that reduce this venous drainage)” as means of increasing intracranial pressure to reduce likelihood of brain damage. Accordingly, for purposes of examination, a “the body’s own natural protective response” will be interpreted as something that effectively closes the airway or reduces venous drainage to increase intracranial pressure. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US PGPub 2014/0323921), in view of Dunlay et al. (US PGPub 2007/0293926), further Smith et al. (US PGPub 2014/0343599) and evidenced by NPL ‘Intracranial pressure changes during Valsalva Manoevre in Patients Undergoing a Neuroendoscopic Procedure’ (Hereinafter “Prabhakar).
Regarding claim 1, Huang teaches a system for reducing a severity of a brain injury to be incurred by an individual (see abstract and Fig. 1) comprising a wearable actuation device (see Fig. 1), configured to be worn on a body of the individual (see Fig. 1 showing user wearing device) comprising a sensing device in communication with the wearable actuation device (Fig. 11, sensor 332, see paragraph 70) configured to detect an event in an environment surrounding the individual (see paragraph 72, sensor 332 is configured to detect various measurements i.e. acceleration, force, velocity, indicating the environment the individual is travelling through) ; and a controller (Fig. 12, 334) configured to: receive output from the sensing device (see paragraph 73, processing element 334 receives vehicle sensor measurements from sensor 332), determine, based on the output from the sensing device, that the event in the environment surrounding the individual will likely cause the brain injury (see paragraphs 73 and 76, the controller determines if the values of the sensor measurement is above a level that indicate the passenger’s may be injured, possible injury including brain injury [see paragraph 6]), generate an instruction to the wearable actuation device to cause the device to actuate (see paragraphs 74 and 76, the controller 334 generates and sends a signal to the vehicle transmitter 336 upon determining possible injury. The signal is cause the device to actuate through an electrical signal), and send the instruction to the wearable actuation device (see paragraph 76; vehicle transmitter 336 sends a signal to the device transmitters 330 of the device the locks the device in order to prevent brain injury).
Huang does not teach that wearable actuation device is configured to cause a Valsalva-like maneuver or a gag reflex of the individual, the wearable actuation device comprising: one or more stimulators on or within the actuation device and that the controller is configured to generate an instruction to the wearable actuation device to activate electrical stimulation to cause the Valsalva-like maneuver.
However, Dunlay teaches an analogous system for reducing a severity of a brain injury to be incurred by an individual (see abstract, the device induces closure of the user’s airway, performing this function), the system comprising: a wearable actuation device (Fig. 7, array configured to be worn on the body of the individual (see Fig. 7B showing user wearing the device, see paragraph 49) and configured to cause a Valsalva-like maneuver or a gag reflex of the individual (as stated above, “Valsalva-like maneuver” is being interpreted as  something that effectively closes the user’s airway or reduces venous drainage, increasing intracranial pressure; see paragraph 55, the electrodes elicit the user swallowing, closing their airway), the wearable actuation device comprising: one or more stimulators on or within the actuation device (Fig. 7, electrodes 701; see paragraph 48)and wherein the controller is configured to activate electrical stimulation to cause the Valsalva-like maneuver (see Fig. 1, control circuit activates electrodes to cause the airway to close; see paragraph 35).
Smith teaches reducing brain injury by causing an actuation device (Fig. 17, element 103) to increase the pressure of the fluid contents of the brain (paragraph 83) which increases intracranial pressure (paragraph 82).
Additionally, Prabhakar provides evidence that the actuation device taught by Dunlay, which causes airway closure (see abstract), as occurs during the Valsava maneuver, inherently increases intracranial pressure (see page 99, table 1 and results section).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to add to the device of Huang the additional actuation device taught by Dunlay in the manner taught by Smith (providing an actuation device to mitigate brain injury) and evidenced by Dunn, in order to provide actuation means to increase intracranial pressure which is known to protect the brain from injury (Smith discloses in paragraphs 82-83 that this mitigates brain injury and Huang is directed to a system for reducing traumatic brain injury).
Regarding claim 2, Huang, as modified, further teaches wherein the sensing device is external to the body of the individual (see Huang Fig. 11, sensor 332 is external to the user).
Regarding claim 3, Huang, as modified, further teaches wherein the sensing device is configured to move when the individual moves (see Huang Fig. 11 and paragraph 76, the user is riding in the car, so the sensing device moves with the user).
Regarding claim 4, Huang, as modified, further teaches wherein the sensing device is stationary (see Huang Fig. 11 and paragraph 72, the sensor 332 is stationary and fixed on the car).
Regarding claim 6, Huang, as modified, further teaches wherein the one or more stimulators are configured to cause one or both of the glottis closure and contraction of the abdominal musculature of the individual (see paragraph 35 of Dunlay, the stimulation causes glottis closure to promote swallowing).
Regarding claim 7, Huang, as modified, further teaches wherein a stimulator comprises one or more electrodes, the electrodes distributed over an area having a size beyond a threshold (see paragraphs 44 and 46, the electrodes are distributed to cover specific muscle regions, being distributed beyond a threshold of the size of the muscle area).
Regarding claim 8, Huang, as modified, further teaches wherein the electrodes include at least one of the following one or more transcutaneous electrodes (see Dunlay Fig. 7B and paragraph 48, electrodes applied over the skin).
Regarding claim 9, Huang, as modified, further teaches wherein at least some of the electrodes are arranged in a flex circuit 
Regarding claim 10, Huang, as modified, further teaches wherein the wearable actuation device further comprises a power source configured to provide power to the electrodes (see paragraph 36 and Fig. 1, intensity control circuit 28 control the power, indicating there is a power source).
Regarding claim 11, Huang, as modified, further teaches wherein the wearable actuation device is mounted to at least one of the following, a piece of clothing to be worn by the individual (see Huang Fig. 1 and Smith Fig. 38, Huang teaches a wearable device, Smith also teaches a wearable device, in modifying Huang with Dunlay, in the manner taught by Smith, the resulting device would be a wearable piece of clothing worn by the individual wherein the electrodes contact the neck through mounting on a piece of clothing).
Regarding claim 12, Huang, as modified, further teaches wherein the controller and the wearable actuation are arranged on a flexible circuit (See Huang paragraph 45, the controller includes various processors, it is well-known to use a flexible circuit board in these devices; see Dunlay paragraphs 43 and 44, the electrodes are connected to flexible lead wires as well as being arranged on a thin, flexible conductive film), the flexible circuit mounted to a wearable housing that is configured to be worn on the body of the user (see Huang Fig. 1 and Smith Fig. 38, Huang teaches a wearable device, Smith also teaches a wearable device, in modifying Huang with Dunlay, in the manner taught by Smith, the resulting device would be a wearable piece of clothing worn by the individual wherein the electrodes contact the neck through mounting on a piece of clothing)
Regarding claim 13, Huang, as modified, further teaches wherein a controller is configured to determine that the event in the environment surrounding the individual will likely cause the brain injury by determining that the event will likely cause at least one of the following: a change in acceleration of the individual's head and an impact to the user’s head (see Huang paragraphs 72-73, the sensor measures the acceleration and force on the vehicle, if these measurements are above a threshold, they indicate that an event has occurred that will likely cause brain injury, the acceleration of the vehicle correlating to a change in acceleration of the user’s head since they are a passenger and the force measurements indicating if there is potential for impact to the user’s head).
Regarding claim 17, Huang, as modified, further teaches wherein the instruction to the wearable actuation device to activate the electrical stimulation comprises an amplitude, a frequency, and a duration of the electrical stimulation (see Dunlay Fig. 1 and paragraphs 37-39, the device of Dunlay controls these parameters of the electrical stimulation, in modifying Huang, the control system would send signals to instruct the device on these parameters).
Regarding claim 18, Huang teaches a method comprising receiving information about an event in an environment surrounding an individual (Fig. 11, sensor 332, see paragraph 70, sensor 332 records information on the vehicle the user is riding in) determining, based on the received information, whether the event will likely cause brain injury to the individual (see paragraphs 73 and 76, the controller determines if the values of the sensor measurement is above a level that indicate the passenger’s may be injured, possible injury including brain injury [see paragraph 6]),in response to a determination that the detected event will likely cause a brain injury, determining a parameter to activate an actuation device; (see paragraphs 74 and 76, the controller 334 generates and sends a signal to the vehicle transmitter 336 upon determining possible injury. The signal is cause the device to actuate through an electrical , and send the parameter to the wearable actuation device (see paragraph 76; vehicle transmitter 336 sends a signal to the device transmitters 330 of the device the locks the device in order to prevent brain injury).
Huang does not teach determining one or more parameters for a cycle of electrical stimulation, the cycle of electrical stimulation configured to cause a Valsalva-like maneuver of the individual, and the wearable actuation device comprising one or more electrodes to induce the cycle of electrical stimulation to cause the Valsalva-like maneuver of the individual.
However, Dunlay teaches method comprising: determining one or more parameters for a cycle of electrical stimulation (see Fig. 1 and paragraph 40, an electrical stimulation cycles is set by the controller), the cycle of electrical stimulation configured to cause a Valsalva-like maneuver of the individual (as stated above, “Valsalva-like maneuver” is being interpreted as  something that effectively closes the user’s airway or reduces venous drainage, increasing intracranial pressure; see paragraph 55, the electrodes elicit the user swallowing, closing their airway), and the wearable actuation device comprising one or more electrodes to induce the cycle of electrical stimulation to cause the Valsalva-like maneuver of the individual (Fig. 7, electrodes 701; see paragraph 48, the electrodes provide the electrical stimulation to cause the airway closure).
Smith teaches reducing brain injury by causing an actuation device (Fig. 17, element 103) to increase the pressure of the fluid contents of the brain (paragraph 83) which increases intracranial pressure (paragraph 82).
Additionally, Prabhakar provides evidence that the actuation device taught by Dunlay, which causes airway closure (see abstract), as occurs during the Valsava maneuver, inherently increases intracranial pressure (see page 99, table 1 and results section).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to add to the device of Huang the additional actuation device taught by Dunlay in the manner taught by Smith (providing an actuation device to mitigate brain injury) and evidenced by Dunn, in order to provide actuation means to increase intracranial pressure which is known to protect the brain from injury (Smith discloses in paragraphs 82-83 that this mitigates brain injury and Huang is directed to a system for reducing traumatic brain injury).
Regarding claim 21, Huang teaches a method comprising receiving information about an event in an environment surrounding an individual (Fig. 11, sensor 332, see paragraph 70, sensor 332 records information on the vehicle the user is riding in) determining, based on the received information, whether the event will likely cause an injury to the individual (see paragraphs 73 and 76, the controller determines if the values of the sensor measurement is above a level that indicate the passenger’s may be injured, possible injury including brain injury [see paragraph 6]),in response to a determination that the detected event will likely cause a brain injury, determining a parameter to activate an actuation device; (see paragraphs 74 and 76, the controller 334 generates and sends a signal to the vehicle transmitter 336 upon determining possible injury. The signal is cause the device to actuate through an electrical signal), and send the parameter to the wearable actuation device (see paragraph 76; vehicle  sends a signal to the device transmitters 330 of the device the locks the device in order to prevent brain injury).
Huang does not teach determining one or more parameters for a cycle of electrical stimulation, the cycle of electrical stimulation configured to stimulate the body’s own natural protective response of the individual, and the wearable actuation device comprising one or more electrodes to induce the cycle of electrical stimulation to cause the body’s own natural response of the individual.
However, Dunlay teaches method comprising: determining one or more parameters for a cycle of electrical stimulation (see Fig. 1 and paragraph 40, an electrical stimulation cycles is set by the controller), the cycle of electrical stimulation configured to stimulate the body’s own natural protective response of the individual (as stated above, “body’s own natural response” is being interpreted as  something that effectively closes the user’s airway or reduces venous drainage, increasing intracranial pressure; see paragraph 55, the electrodes elicit the user swallowing, closing their airway), and the wearable actuation device comprising one or more electrodes to induce the cycle of electrical stimulation to cause the body’s own natural protective response of the individual (Fig. 7, electrodes 701; see paragraph 48, the electrodes provide the electrical stimulation to cause the airway closure).
Smith teaches reducing brain injury by causing an actuation device (Fig. 17, element 103) to increase the pressure of the fluid contents of the brain (paragraph 83) which increases intracranial pressure (paragraph 82).
Additionally, Prabhakar provides evidence that the actuation device taught by Dunlay, which causes airway closure (see abstract), inherently increases intracranial pressure (see page 99, table 1 and results section).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to add to the device of Huang the additional actuation device taught by Dunlay in the manner taught by Smith (providing an actuation device to mitigate brain injury) and evidenced by Dunn, in order to provide actuation means to increase intracranial pressure which is known to protect the brain from injury (Smith discloses in paragraphs 82-83 that this mitigates brain injury and Huang is directed to a system for reducing traumatic brain injury).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US PGPub 2014/0323921), in view of Dunlay et al. (US PGPub 2007/0293926), further Smith et al. (US PGPub 2014/0343599) and evidenced by NPL ‘Intracranial pressure changes during Valsalva Manoevre in Patients Undergoing a Neuroendoscopic Procedure’ (Hereinafter “Prabhakar), as applied to claims 1 and 18 above, and further in view of Ross (US 3735398).
Regarding claim 5, Huang, as modified, teaches all previous elements of the claim as stated above. Huang does not teach wherein the sensing device comprises one or more electromagnetic radiation sensors configured to capture data of the environment surrounding the individual.
However, Ross teaches an analogous vehicle crash detection device (see abstract) wherein the sensing device (see Fig. 1) comprises one or more electromagnetic radiation sensors configured to capture data of the environment surrounding the individual (see col. 2, lines 23-44).
Huang and Ross both teach sensors for detecting the environment of a vehicle. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the sensor on the vehicle of Huang to include an electromagnetic sensor, as taught by Ross, for the purpose of using a sensor to detect possible collisions with other vehicles that doesn’t interfere with radio communication systems (see col. 2, lines 33-44 of Ross).
Claims 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US PGPub 2014/0323921), in view of Dunlay et al. (US PGPub 2007/0293926), further Smith et al. (US PGPub 2014/0343599) and evidenced by NPL ‘Intracranial pressure changes during Valsalva Manoevre in Patients Undergoing a Neuroendoscopic Procedure’ (Hereinafter “Prabhakar), as applied to claims 1 and 18 above, and further in view of Lee et al. (US PGPub 2005/0283205).
Regarding claim 14, Huang, as modified, teaches all previous elements of the claim as stated above. Huang does not teach wherein the controller is further configured to: receive information indicating a condition of muscle of the individual; determine a degree of muscle fatigue based on the received information; generate a second instruction based on the determined degree of muscle fatigue; and send the second instruction to the wearable actuation device. 
However, Lee teaches an analogous electrical stimulation device (see abstract) wherein the controller is configured to receive information indicating a condition of muscle of the individual (see Fig. 1, detector 100 detects an emg signal to monitor fatigue; see paragraph 53); determine a degree of muscle fatigue based on the received information (Fig. 1, 120; see paragraph 55); generate a second instruction based on the determined degree of muscle fatigue; and send the second instruction to the wearable actuation device (Fig. 1, 140; see paragraphs 57-60). 
Dunlay teaches that the device is intended to be comfortable for the user (see paragraph 38). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified system of Huang of an electrical stimulation mechanism to have a muscle fatigue detector in order to set the stimulation signals to be comfortable for the user.
Regarding claim 15, Huang, as modified, further teaches wherein the information indicating the condition of the abdominal muscle is received from a sensor configured to detect muscle fatigue (see Fig. 2, the sensor detects the fatigue of the abdominal muscles).
Regarding claim 19, Huang, as modified, teaches all previous elements of the claim as stated above. Huang does not teach wherein determining one or more parameters for a cycle of electrical stimulation comprises: receiving information indicating a condition of one or more muscles of the individual; determining a degree of muscle fatigue; and determining the one or more parameters based on the determined degree of muscle fatigue.
However, Lee teaches an analogous electrical stimulation device (see abstract) wherein the controller is configured to receive information indicating a condition of muscle of the individual (see Fig. 1, detector 100 detects an emg signal to monitor fatigue; see paragraph 53); determine a degree of muscle fatigue based on the received information (Fig. 1, 120; see ; generate a second instruction based on the determined degree of muscle fatigue; and send the second instruction to the wearable actuation device (Fig. 1, 140; see paragraphs 57-60). 
Dunlay teaches that the device is intended to be comfortable for the user (see paragraph 38). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified system of Huang of an electrical stimulation mechanism to have a muscle fatigue detector in order to set the stimulation signals to be comfortable for the user.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US PGPub 2014/0323921), in view of Dunlay et al. (US PGPub 2007/0293926), further Smith et al. (US PGPub 2014/0343599) and evidenced by NPL ‘Intracranial pressure changes during Valsalva Manoevre in Patients Undergoing a Neuroendoscopic Procedure’ (Hereinafter “Prabhakar), as applied to claims 1 and 18 above, and further in view of Rosenbluth et al. (US PGPub 2015/0321000).
Regarding claim 16, Huang, as modified, teaches all previous elements of the claim as stated above. Huang does not teach wherein the controller is further configured to: receive information indicating effectiveness of the electrical stimulation; generate an additional instruction to the wearable actuation device based on the received information; and 4send the additional instruction to the wearable actuation device to activate another electrical stimulation.
However, Rosenbluth teaches an analogous electrical stimulation device (see abstract) wherein the controller is further configured to: receive information indicating effectiveness of the electrical stimulation (see paragraph 205 and Fig. 22, controller 2222 receives information of if the detected tremor characteristics of the user match desired characteristics, indicating effectiveness of the stimulation); generate an additional instruction to the wearable actuation device based on the received information (see Fig. 22, stimulation set at 2224); and 4send the additional instruction to the wearable actuation device to activate another electrical stimulation (see paragraph 205 and Fig. 22, new parameters are set and initialized in the next cycle at step 2200).
Dunlay teaches that the parameters are set at a value that provides a desired response along with as much comfort as possible (see paragraph 38). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified system of Huang of an electrical stimulation mechanism to have a feedback loop of the electrical stimulation cycles, as taught by Rosenbluth, for the purpose of having a concrete measurement of the desired response in order to optimize the stimulation provided to achieve said response as well as comfort (see paragraph 204 of Rosenbluth).
Regarding claim 20, Huang, as modified, teaches all previous elements of the claim as stated above. Huang does not teach wherein determining one or more parameters for a cycle of electrical stimulation comprises: receiving feedback information associated with a previous cycle of electrical stimulation; and determining the one or more parameters based on the feedback information
However, Rosenbluth teaches an analogous electrical stimulation device (see abstract) wherein the controller receives feedback information associated with a previous cycle of electrical stimulation (see paragraph 205 and Fig. 22, controller 2222 receives information of if ; and determines the one or more parameters based on the feedback information (see Fig. 22, stimulation set at 2224; see paragraph 205 and Fig. 22, new parameters are set and initialized in the next cycle at step 2200).
Dunlay teaches that the parameters are set at a value that provides a desired response along with as much comfort as possible (see paragraph 38). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified system of Huang of an electrical stimulation mechanism to have a feedback loop of the electrical stimulation cycles, as taught by Rosenbluth, for the purpose of having a concrete measurement of the desired response in order to optimize the stimulation provided to achieve said response as well as comfort (see paragraph 204 of Rosenbluth).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davidson (US PGPub 2003/0182040) which discloses a self-triggering impact protection system; Martins et al (US PGPub 2016/0310730) which discloses an electrical stimulation device for the glottis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799